DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 01 December 2020 is acknowledged.
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 December 2020.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
61/074819, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The ‘819 application does not provide support for the subject matter of claim 1, including the structure of the gas ejector used in the method, e.g. the nozzle, venture tube, piston, and recited suction and motive gas inlets of claim 1. Therefore the present claims (i.e. claims 1-7) are not entitled to the priority date of the ‘819 application.
Claim Objections
Claim 1 is objected to because of the following informalities:  “the venture” in line 8 should recite “the venture tube” for consistency amongst claim terms.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the gas ejector" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “it” in line 8; it is unclear to which of the aforementioned elements “it” refers to, i.e. the fuel gas, the venture tube, etc. Clarification is required.
Claims 2-7 are rejected as being dependent upon claim 1, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim 5 recites the limitation "the water" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi et al. (WIPO Publication Number WO 2005/117181; citations correspond to US PG Publication 2008/0199746 A1, corresponding to 371 National Stage Entry of said WIPO document; hereinafter “Kobayashi”) in view of Igarashi et al. (US PG Publication 2006/0115694 A1; hereinafter “Igarshi”).
Kobayashi teaches a method for recirculating a fuel cell off gas into a fuel cell stack (Figs. 1-2; abstract), the method comprising: 
directing the off gas from the fuel cell stack to a suction gas inlet of a gas ejector (hydrogen off-gas from fuel cell 2 provided to circulation passage 23/branch passage 81 of gas ejector 24 and into a suction gas inlet, i.e. tertiary side suction port 44/pressure inlet 70; paragraphs 0029, 0034, and 0037); 
directing a fuel gas to a motive gas inlet of the gas ejector (fuel gas of hydrogen gas provided into motive gas inlet, i.e. main flow passage 22a, of ejector 24 in Fig. 2; paragraph 0029 and 0032), the gas ejector comprising: 
a nozzle (nozzle 46; paragraphs 0033-0034) with a tip positioned at a throat of a venturi tube (see venture tube structure corresponding to narrowed portion 48 and widened portion 43 in Fig. 2, where the nozzle 46 is positioned at the throat, i.e. narrowed portion 48, in the venture tube structure), wherein the nozzle is configured to eject fuel gas into the venture tube where it mixes with the off gas from the fuel cell to form a gas mixture (see mixing in Fig. 2 and paragraph 0034); 
a piston (piston 62; paragraph 0035) slideably positioned within the gas ejector (see sliding capability in Fig. 2; paragraph 0041), wherein the piston is configured to 
directing the gas mixture from the venturi tube to an anode feed gas inlet of the fuel cell stack (discharged from mixture passage 22b to fuel cell 2, as shown in Figs. 1-2, which includes a feed gas inlet as well as an anode, and therefore interpreted as an “anode feed gas inlet”, broadly recited; paragraph 0034). 
However, Kobayashi is silent to the hydrogen off gas being specifically anode exhaust from the fuel cell stack as recited in instant claim 1.
Igarashi teaches fuel cell systems (abstract). Igarashi teaches the unreacted hydrogen gas from the fuel cell is circulated to efficiently use the hydrogen gas, and that the hydrogen gas comes from the anode exhaust gas (paragraph 0022).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Kobayashi and use the anode exhaust gas of the fuel cell for the source of fuel cell hydrogen off gas of Kobayashi in order to recirculate excess hydrogen gas from the fuel cell, as taught and desired by Kobayashi. The modification would necessarily result in the hydrogen off gas being from anode exhaust gas, therefore meeting the limitations of instant claim 1.
Regarding claim 2, modified Kobayashi teaches the method of claim 1, and further teaches the gas ejector further comprises a spring (63; paragraphs 0035-0036), the spring exerts a first force on the piston that opposes a second force created by the pressure of the anode exhaust on the piston (see modification above and Kobayashi paragraphs 0036 and 0042-0044). 

Regarding claim 4, modified Kobayashi further teaches the piston slides away from the nozzle when the first force is less than the second force (paragraph 0042). 
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi in view of Igarshi as applied to claim 1 above, and further in view of Yoshizumi et al. (US PG Publication 2002/0094469 A1;  hereinafter “Yoshizumi”).
Regarding claim 5, modified Kobayashi teaches the method of claim 1, the limitations of which are set forth above. However, modified Kobayashi is silent to separating at least a portion of the water within the anode exhaust using a water separator before directing the anode exhaust to the suction gas inlet of the gas ejector.
Yoshizumi teaches fuel cell systems (abstract). Yoshizumi teaches a gas-liquid separator is used in the circulation flow passage of off-gas discharged from the fuel cell to separate the water contents in the off-gas and remove the liquid contents in order to prevent blockage of the gas flow passage from a mixture of gaseous and liquid contents and to allow for the fuel cell to continue to generate electric power (paragraph 0118).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of modified Kobayashi and include a separator in the off-gas line in order to separate the liquid water contents and prevent blockage of the gas flow passage, as taught above by Yoshizumi. The modification would necessarily result in separating a portion of water in the fuel cell exhaust using a water separator before directing the exhaust gas to the suction gas inlet of the gas injector, as presently claimed.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi in view of Igarshi as applied to claim 1 above, and further in view of Norimatsu et al. (US PG Publication 2008/0241631 A1;  hereinafter “Norimatsu”).
Regarding claim 6, modified Kobayashi teaches the method of claim 1, the limitations of which are set forth above. However, modified Kobayashi is silent to the gas ejector comprises a hollow valve stem fixed to the piston that fluidly connects the motive gas inlet to the nozzle.
Norimatsu teaches fuel cells (abstract, Fig. 2b and 4). Norimatsu teaches a fuel chamber (FR1) including a valve to permit the flow or shut off of the fuel (paragraph 0023), the valve (34) including a hollow valve stem (34a) with a communication hole and a spring (32; paragraph 0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Kobayashi and include the valve structure of Norimatsu to ensure proper flow and shut off of the fuel, as taught above by Norimatsu. The combination would necessarily result in the gas ejector comprising the hollow valve stem fixed to the piston, i.e. to the spring and piston as shown in Norimatsu Fig. 4, and fluidly connecting the motive gas inlet to the nozzle through the intervening fluid connections of Kobayashi shown in Fig. 2.
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art to Applicant’s claimed invention is Kobayashi and Norimatsu, as set forth above. However, the prior art either alone or in combination is silent to the hollow valve stem having a cone shaped valve tip along with a cone shaped valve seat of the motive gas inlet configured to receive the cone shaped valve tip of the hollow valve stem as recited in instant claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726